United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1892
                                   ___________

Maria Rosa Paz,                       *
                                      *
            Petitioner,               *
                                      *
      v.                              * Petition for Review of
                                      * an Order of the Immigration
Immigration and Naturalization        * and Naturalization Service.
Service; John Ashcroft, Attorney      *    [UNPUBLISHED]
General,                              *
                                      *
            Respondents.              *
                                 ___________

                         Submitted: March 4, 2003

                              Filed: March 10, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

       Guatemalan citizen Maria Paz petitions for review of an order of the Board of
Immigration Appeals (BIA), which affirmed an Immigration Judge’s (IJ’s) denial of
her application for asylum and withholding of removal. Paz argues that the IJ erred
in concluding she had not been persecuted on account of her political opinion, that
State Department reports suggest conditions in Guatemala have not changed, that she
showed a well-founded fear of future persecution, and that she was denied due
process because the attorneys who represented her before the IJ and the BIA were
ineffective and have since been suspended and disbarred. After careful review, we
deny the petition.

       We agree with the BIA that Paz did not show past persecution, a well-founded
fear of future persecution, or a basis for withholding of removal, as there was no
evidence that when guerrilla forces solicited food and attempted to recruit her in
1994, they did so on account of her political opinion or affiliation or any other
characteristic that provides a basis for asylum. See INS v. Elias-Zacarias, 502 U.S.
478, 482-83 (1992); Lopez-Zeron v. U.S. Dep’t of Justice, INS, 8 F.3d 636, 638 (8th
Cir. 1993) (per curiam). We also conclude that, although respondent was not required
to show improved country conditions because Paz did not establish past persecution,
see Kratchmarov v. Heston, 172 F.3d 551, 553 (8th Cir. 1999), it did so by
introducing evidence that since Paz arrived in the United States, Guatemala’s civil
war has ended, and the guerrillas have disbanded and renounced violence, and are
participating in the political process, see Regalado-Garcia v. INS, 305 F.3d 784, 788
(8th Cir. 2002). The evidence Paz cites of general conditions does not support her
claim of a well-founded fear of persecution, because there is no indication that she
would be targeted for mistreatment in the future on account of her political opinion
or any other protected characteristic. Cf. Bradvica v. INS, 128 F.3d 1009, 1013 (7th
Cir. 1997) (evidence of generalized conditions of strife did not support asylum claim
because it did not show applicant would be singled out for persecution).

      Finally, we conclude that Paz’s due process claim is not reviewable because
she has not exhausted her administrative remedies. See Valadez-Salas v. INS, 721
F.2d 251, 252 (8th Cir. 1983) (per curiam).

      The petition is denied.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-